Citation Nr: 1521101	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-26 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Attorney Harold H. Hoffman-Logsdon, III


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to March 1992.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a bilateral knee disability.  In his initial claim for compensation, he did not raise the issue of secondary service connection.  In his September 2013 Form 9, the Veteran indicated that he believed his now-service-connected low back and bilateral foot disabilities caused his bilateral knee disability or, in the alternative, that his knees were injured in-service at the same time as his back and feet.  As the Veteran has not been provided with notice of the requirements for substantiating a claim for service connection on a secondary basis, on remand he must be provided with proper notice in this regard.  Prior to deciding the Veteran's claim, the Board finds a VA addendum medical opinion is required addressing whether it is at least as likely as not that the Veteran's bilateral knee disability is due to or aggravated beyond its natural progression by any service-connected disability.  Thereafter, the RO must consider the issue of secondary service connection in the first instance.

Additionally, the Board notes that the Veterans Appeals Control and Locator System (VACOLS) lists the address of the Veteran's private attorney as being in Indianapolis, Indiana.  The most recent correspondence from the Veteran's attorney, dated September 2013, lists an Anchorage, Alaska address.  On remand, the RO must contact the Veteran's attorney to confirm the proper mailing address and must update VACOLS with that current address to ensure the attorney receives timely and proper notice from VA regarding the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran's attorney by telephone to obtain the attorney's current address.  If different than the address listed in VACOLS, the RO must updated VACOLS with the correct address.

2.  The RO must provide the Veteran and his attorney with the requisite statutory and regulatory notice of the information or evidence needed to establish service connection on a secondary basis.

3.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  The RO must also obtain all outstanding VA medical records and associate them with the Veteran's claims file.

4.  Following the above-requested development, the RO must obtain a VA addendum medical opinion addressing the Veteran's claim for service connection for a bilateral knee disability on a secondary basis.  No concurrent VA examination is required.  The claims file and all electronic records must be made available to the VA medical professional, and the medical professional must specify in the opinion that these records have been reviewed.  The medical professional must provide opinions regarding:

(a)  Whether any diagnosed knee disability is as likely as not (50 percent probability or greater) due to any service-connected disability, to include the Veteran's service-connected low back and bilateral foot disabilities.

(b)  Whether any diagnosed knee disability is as likely as not (50 percent probability or greater) aggravated beyond its natural progression by any service-connected disability, to include the Veteran's service-connected low back and bilateral foot disabilities.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The addendum medical opinion must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  Following completion of the foregoing, and after undertaking any other development the RO deems necessary, the RO must readjudicate the Veteran's claim with consideration of all of the evidence of record.  If the decision with respect to the claim remains adverse to the Veteran, he and his attorney must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.  Thereafter, the case must be returned to the Board for appellate review.




No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

